Case 4:20-cv-00077-SEB-DML Document 1-1 Filed 04/02/20 Page 1 of 4 PagelD #: 6

36D01-2002-CT-000024 Flled: 2/26/2020 6:15 PM
Jackson Superior Court 1 Jackson County, Indiana

STATE OF INDIANA ) IN THE JACKSON COURT
COUNTY OF JACKSON = CAUSE NO.
BRANDON REYNOLDS

VS.

RONALD J. LEWIS and EQUITY
TRANSPORTATION CoO., INC.

COMPLAINT FOR DAMAGES

Comes now the Plaintiff, Brandon Reynolds, by counsel, Nathan D. Foushee of Ken
Nunn Law Office, and for his cause of action against the Defendants, Ronald J. Lewis and
Equity Transportation Co., Inc., alleges and states as follows:

STATEMENT AND JURISDICTION

1. This is a clear liability collision in which Defendants' 2005 Freightliner tractor
and attached trailer, was negligently driven by Ronald J. Lewis causing a collision with the
vehicle driven by Plaintiff, Brandon Reynolds. As a result of the collision, Plaintiff has
incurred medical expenses, lost wages, and other special expenses in an amount to be proven
at trial of this cause.

2. Jurisdiction and venue are appropriate in Jackson County, Indiana, as said

collision occurred within the boundaries of Jackson County, State of Indiana.

FIRST CAUSE OF ACTION
NEGLIGENCE OF RONALD J. LEWIS

3. Plaintiff realleges and incorporates herein by reference paragraphs 1 through
2 above as if fully restated verbatim.

4. On or about April 16, 2019 Defendant Ronald J. Lewis negligently drove a
tractor-trailer striking the tractor-trailer driven by Plaintiff, Brandon Reynolds.

5 Defendant Ronald J. Lewis had a duty to operate his tractor trailer in a safe and
reasonable manner.

EXHIBIT

Zz

 
:20-CVv- - - 1-1 Filed 04/02/20 Page 2 of 4 PagelD #: 7
Case 4:20-cv-00077-SEB-DML Document g g "I  rato020 8:16 PM

Clerk
Jackson County, Indiana

6. Defendant Ronald J. Lewis failed in the above mentioned duties and is
therefore negligent.
7, Defendant Ronald J. Lewis’ negligence was the direct and proximate cause of

Plaintiff's injuries.
8. Plaintiff Brandon Reynolds’ injuries and damages are permanent.

9. As a direct and proximate result of Ronald J. Lewis’ negligence, Brandon
Reynolds has suffered lost wages.

10. _ Plaintiff, Brandon Reynolds, has incurred medical bills for the treatment of his
injuries directly resulting from this collision.

11. As a direct and proximate result of Ronald J. Lewis' negligence, Brandon
Reynolds has experienced physical and mental pain and suffering, lost wages, property
damage including, but not limited to, diminished value, and has lost the ability to perform
usual activities, resulting in a diminished quality of life.

SECOND CAUSE OF ACTION
NEGLIGENCE PER SE OF RONALD J. LEWIS

12. Plaintiff realleges and incorporates herein by reference paragraphs | through
11 above as if fully restated verbatim.

13. Ronald J. Lewis violated state and federal statutes and regulations including
but not limited to Title 9 of the Indiana Code.

14, Defendant Ronald J. Lewis’ statutory violations directly and proximately
caused Plaintiff's damages and injuries.

15. Defendant Ronald J. Lewis is negligent per se based on these statutory and
regulatory violations,

THIRD CAUSE OF ACTION
RESPONDEAT SUPERIOR OF EQUITY TRANSPORTATION CO., INC,

16. Plaintiff realleges and incorporates herein by reference paragraphs 1
through 15 above as if fully restated verbatim,
Case 4:20-cv-00077-SEB-DML Document 1-1 Filed 04/02/20 Page 3 of 4 PagelD #: 8
Filed: 2/26/2020 8:15 PM

Clerk
Jackson County, Indiana

17. Defendant Ronald J. Lewis was the employee, agent, servant, or
independent contractor for Equity Transportation Co., Inc. Accordingly, Equity
Transportation Co., Inc. is vicariously liable for the acts of Defendant Ronald J. Lewis for
the causes of action above.

WHEREFORE, the Plaintiff, Brandon Reynolds, by counsel Nathan D. Foushee of
Ken Nunn Law Office, demand judgment against the Defendants, Ronald J. Lewis and
Equity Transportation Co., Inc. for permanent injuries in a reasonable amount to be
determined at the trial of this cause, for medical expenses, lost wages, property damage
including, but not limited to, diminished value, and other special expenses, court costs
and all other just and proper relief in the premises.

KEN NUNN LAW OFFICE

BY:  s/ Nathan D, Foushee
Nathan D. Foushee, #24885-49
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Phone: (812) 332-9451
Fax: (812) 331-5321

E-mail: nathanf@kennunn.com

REQUEST FOR TRIAL BY JURY

Comes now the plaintiff, by counsel, Ken Nunn Law Office, and requests that this

matter be tried by jury pursuant to Trial Rule 38.
Case 4:20-cv-00077-SEB-DML Document 1-1 Filed 04/02/20 Page 4 of 4 PagelD #: 9
Filed: 2/26/2020 8:15 PM

Clerk
Jackson County, Indiana

KEN NUNN LAW OFFICE

BY: s/ Nathan D. Foushee
Nathan D. Foushee, #24885-49
KEN NUNN LAW OFFICE
104 South Franklin Road
Bloomington, IN 47404
Phone: (812) 332-945]
Fax: (812) 331-5321

E-mail: nathanf@kennunn.com

Nathan D. Foushee, #24885-49
Ken Nunn Law Office

104 South Franklin Road
Bloomington, IN 47404
Telephone: 812-332-9451

Fax Number: 812-331-5321
Attorney for Plaintiff
